        Case: 19-2930 Document:
        Case 2:18-cv-03355-PD   57 Page:
                              Document    1
                                       98 Filed Date Filed: Page
                                                08/31/20    08/31/2020
                                                                 1 of 1




       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                     DCO-093
                                     No. 19-2930

                 JOHN J. CUNNINGHAM; DAVID CIUFFETELLI;
                   BENJAMIN DIDONATO; JOHN RUCKI, JR.

                                          v.

      WAWA, INC.; RETIREMENT PLANS COMMITTEE OF WAWA, INC.;
       JARED G. CULOTTA; MICHAEL J. ECKHARDT; JAMES MOREY;
     CATHERINE PULOS; HOWARD B. STOECKEL; DOROTHY SWARTZ;
    RICHARD D. WOOD, JR.; KEVIN WIGGINS; CHRISTOPHER D. WRIGHT

    WAWA, INC. EMPLOYEE STOCK OWNERSHIP PLAN, Nominal Defendant

      Wawa, Inc.; Retirement Plans Committee of Wawa, Inc.; Jared G. Culotta;
      Michael J. Eckhardt; James Morey; Catherine Pulos; Howard B. Stoeckel;
     Dorothy Swartz; Richard D. Wood, Jr.; Kevin Wiggins; Christoper D. Wright,
                                                               Appellants

                            (E.D. Pa. No. 2-18-cv-03355)

Present: RESTREPO and PORTER, Circuit Judges

      1. Joint Motion by Appellant Wawa Inc to extend stay of appeal and lift stay of
         District Court Proceedings.

                                                     Respectfully,
                                                     Clerk/lmr

_________________________________ORDER________________________________
      The foregoing Motion is granted.

                                                     By the Court,

                                                     s/ David J. Porter
                                                     Circuit Judge

Dated: August 31, 2020
                                                                     A True Copy :
Lmr/cc: All Counsel of Record

                                                                          Patricia S. Dodszuweit, Clerk
